DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims status
In the amendment filed on July 30, 2021, claims 11 and 12 have been newly added, and claims 1, 7 and 10 have been amended.  Therefore, claims 1-12 are currently pending for examination.

Drawings
The amendments to drawing Fig. 8 filed on 7/30/2021 is accepted and to be entered accordingly.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner's statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not sufficiently teach or suggest the claimed limitations in their entirety in view of applicant’s amendment and arguments, such as “ “in response to the input received by the button, transmit a call signal corresponding to at least one of the input, the information displayed on the first section of the display, and the electronic code displayed on the second section of the display, perform time synchronization with an external server based on the RTC, and generate the electronic code at a predetermined time interval based on the synchronized time information” in combination with “wherein the second section of the display is configured to display a Quick Response (QR) code, the first section of the display is configured to display the information associated with the QR code, the service request device is configured to periodically change the QR code displayed on the second section of the display according to the RTC and change a uniform resource locator (URL) linked to the changed QR code, and the external server is configured to authenticate the OR code captured by a user device”.
Regarding claim 7, the prior art of record does not sufficiently teach or suggest the claimed limitations in their entirety such as “in response to the input received by the button, transmit a call signal corresponding to at least one of the input, the information displayed on the first section of the display, and the electronic code displayed on the second section of the display, perform time synchronization with an external server based on the RTC, and generate the electronic code at a predetermined time interval based on the synchronized time information” in combination with “wherein the processor is configured to acquire information on a previous order menu of the user, acquire information on at least one ordering menu belonging to a first category among the previous ordering menus based on a database, display a message querying whether to reorder the at least one ordering menu on the display when an input of a user to the button is received, and transmits a call signal including reordering information of the at least one ordering menu when a re-input of the user to the button is received within a predetermined time, and the database includes information classifying a plurality of ordering menus into a plurality of categories, and the plurality of categories includes a first category in which a possibility of reordering is equal to or greater than a predetermined reference value and a second category in which a possibility of reordering is equal to or smaller than a predetermined reference value”.
Regarding claims 2-6 and 8-12, the claims are found allowable due to their dependence upon an already allowed claim and lacking any technical errors.
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Nay Tun/Primary Examiner, Art Unit 2687